Citation Nr: 1227311	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-45 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to September 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO which continued the initial 30 percent rating assigned for PTSD.  A notice of disagreement was submitted in December 2008, a statement of the case was issued in September 2009, and a substantive appeal was submitted in November 2009.  By subsequent rating decision in January 2012, the RO assigned an initial rating of 50 percent for PTSD.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a rating in excess of 50 percent for his service-connected PTSD.  He was afforded a VA examination in November 2011.  He later submitted two June 2012 private opinions, from a psychologist and a vocational consultant, reflecting evidence of worsening PTSD symptoms.  

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination, or obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the evidence as to worsening symptomatology associated with the service-connected PTSD since the last VA psychiatric examination, the Board concludes that a remand for a more contemporaneous examination to assess the current severity of the service-connected residuals of PTSD is necessary in this case.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the June 2012 private evaluation and medical opinions indicating a possible increase in the severity of symptoms, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's PTSD.    

Further, in the June 2012 private psychological evaluation, the Veteran indicated that he was currently in counseling and on psychotropic medication for his PTSD.  However, it appears that the most recent complete VA treatment records associated with the claims file are from December 2008, with additional individual records submitted by the Veteran from November 2009 and June 2010.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from December 2008 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), in which the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  In the present case, recent evidence as well as statements from the Veteran's attorney suggests that the Veteran may be unemployed due to his PTSD.  As the TDIU issue is to be considered part of the claim for an increased rating, the Board believes the proper action is to remand the issue to the RO.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to furnish Veterans Claims Assistance Act of 2000 (VCAA) notice to the Veteran regarding the newly raised/inferred TDIU claim. 

2.  The RO should obtain the Veteran's complete VA mental health treatment records from December 2008 to the present. 

3.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.    Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A GAF score should be reported.

The examiner should offer an opinion as to whether the Veteran's PTSD precludes substantially gainful employment.

4.  After completion of the above and any further development deemed necessary by the RO, the RO should then take appropriate action to develop and adjudicate the TDIU issue, and should review the record and determine whether an increased rating for PTSD is warranted.  If either issue is denied, then the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order, for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



